      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 1 of 12




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-21-00050-PHX-SPL
      Apache Stronghold,
 9                                               )
                                                 )
                        Plaintiff,               )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      United States of America, et al.,          )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          A preliminary injunction hearing is currently scheduled for January 27, 2021 at 9:00
16   a.m. (Doc. 13). In the Joint Notice filed January 20, 2021 (Doc. 16), Plaintiff requests the
17   opportunity to present live testimony and that the hearing be open to the public. Defendants
18   respond that because the briefing focuses on legal issues, an evidentiary hearing is
19   unnecessary. The Court will grant Plaintiff’s request, and the hearing will be conducted in
20   person.
21          The Court further reiterates its commitment to public access. Although the standard
22   is that federal district courts may not broadcast their proceedings, the Executive Committee
23   of the Judicial Conference issued a guidance document that “approve[s] a temporary
24   exception to the policy to allow a judge to authorize the use of teleconference technology
25   to provide the public and the media audio access to court proceedings while public access
26   to federal courthouses generally, or with respect to a particular district, is restricted due to
27   health and safety concerns during the Coronavirus Disease (COVID-19) pandemic.” Given
28   the outbreak remains a national public health emergency, see General Order 20-02 (filed
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 2 of 12




 1   January 10, 2021), telephonic access to the hearing will be permitted. Members of the
 2   public and the media seeking access are directed to email AZD-PIO@azd.uscourts.gov to
 3   obtain dial-in instructions. Pursuant to Local Rule 43.1, participants are reminded that
 4   audiotaping court proceedings is prohibited.
 5          Accordingly,
 6          IT IS ORDERED that the Preliminary Injunction Hearing set for January 27, 2021
 7   at 9:00 a.m. (Doc. 13) before the Honorable Judge Steven P. Logan, United States District
 8   Judge, shall be held in person in the Sandra Day O’Connor United States Courthouse,
 9   located at 401 West Washington Street, Phoenix, Arizona 85003, 5th Floor, Courtroom
10   505. In-person access shall be restricted to those participating in the hearing.
11          IT IS FURTHER ORDERED that Members of the public and the media seeking
12   access to the hearing are directed to email AZD-PIO@azd.uscourts.gov to obtain dial-in
13   instructions. Pursuant to Local Rule 43.1, participants are reminded that audiotaping
14   court proceedings is prohibited.
15          IT IS FURTHER ORDERED that the parties shall jointly prepare and file a joint
16   pre-hearing statement by January 25, 2021 at 10:00 a.m., setting forth the following
17   information:
18          A. COUNSEL FOR THE PARTIES
19             1. Plaintiff(s):
20             2. Defendant(s):
21          Note: Include the mailing addresses, office phone numbers, and email addresses.
22          B. STATEMENT OF JURISDICTION
23             1. Cite the statute(s) that gives this Court jurisdiction.
24             2. State whether jurisdiction is or is not disputed. If jurisdiction is disputed, the
25                  party contesting jurisdiction shall set forth with specificity the bases for the
26                  objection.)
27          C. LIST OF WITNESSES
28             1. Each party shall separately list the names of witnesses, their respective


                                                    2
     Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 3 of 12




 1             addresses, whether they are a fact or expert witness, a brief statement as to
 2             the testimony of each witness, and whether the witness will be testifying
 3             in person, by video, or by telephone. The witnesses shall be grouped as
 4             follows: (1) witnesses who shall be called at the hearing; (2) witnesses who
 5             may be called at the hearing; and (3) witnesses who are unlikely to be called
 6             at the hearing.
 7          2. Additionally, the parties shall include the following text in this section of the
 8             joint pre-hearing statement: “Each party understands that it is responsible for
 9             ensuring that the witnesses it wishes to call to testify are subpoenaed. Each
10             party further understands that any witness a party wishes to call shall be listed
11             on that party’s list of witnesses above and that party cannot rely on that
12             witness having been listed or subpoenaed by another party.”
13       D. LIST OF EXHIBITS
14          1. The following exhibits are admissible in evidence and may be marked as
15             evidence by the Courtroom Deputy:
16                 a. Plaintiff(s) Exhibits:
17                 b. Defendant(s) Exhibits:
18          2. As to the following exhibits, the parties have reached the following
19             stipulations:
20                 a. Plaintiff(s) Exhibits:
21                 b. Defendant(s) Exhibits:
22          3. As to the following exhibits, the party against whom the exhibit is to be
23             offered objects to the admission of the exhibit and offers the objection stated
24             below:
25                 a. Plaintiff(s) Exhibits:
26                 b. Defendant(s) Exhibits:
27                 c. Example:
28                      Exhibit No. 6 City Hospital records of Plaintiff from March 6, 1985


                                               3
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 4 of 12




 1                       Objection: Defendant objects for lack of foundation because (the
 2                       objection must specify why there is a lack of foundation).
 3             4. The parties shall include the following text in this section of the Joint Pre-
 4                Hearing Statement: “Each party hereby acknowledges by signing this joint
 5                pre-hearing statement that any objections not specifically raised herein are
 6                waived.”
 7         E. LIST OF DEPOSITIONS TO BE OFFERED
 8             1. The parties shall list the depositions that may be used at the hearing. The
 9                portions to be read at the hearing shall be identified by page and line number
10                in the joint pre-hearing statement. Additionally, the party offering the
11                deposition shall provide the Court with a copy of the offered deposition
12                testimony. The offering party shall highlight, in color, the portions of the
13                deposition to be offered. If multiple parties are offering the same deposition,
14                only one copy of such deposition shall be provided. Such copy shall contain
15                each parties’ highlighting (each party should use a different color).
16             2. The parties shall include the following text in this section of the joint pre-
17                hearing statement: “Each party hereby acknowledges by signing this joint
18                pre-hearing statement that any deposition not listed as provided herein will
19                not be allowed, absent good cause.”
20         F. ESTIMATED LENGTH OF HEARING
21         __ hours – Plaintiff(s) Case (including rebuttal, if any)
22         __ hours – Defendant(s) Case
23         __ hours – Total.
24         IT IS FURTHER ORDERED that each party shall submit separate Proposed
25   Findings of Fact and Conclusions of Law by January 26, 2021 at 12:00 p.m. The
26   Proposed Findings of Fact and Conclusions of Law shall be submitted by: (1) electronically
27   filing a Notice of Filing with the Clerk of the Court, with the Proposed Findings of Fact
28   and Conclusions of Law attached to the Notice; (2) providing a paper copy to chambers;


                                                  4
       Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 5 of 12




 1   and (3) emailing a copy to Logan_Chambers@azd.uscourts.gov in Microsoft Word®
 2   format.
 3         IT IS FURTHER ORDRED that Plaintiff shall submit a proposed form of
 4   preliminary injunction, including the proposed bond amount no later than January 26,
 5   2021 at 12:00 p.m.
 6         IT IS FURTHER ORDERED that the parties shall mark, list, and deliver exhibits
 7   and deposition materials in the manner prescribed in Attachment A no later than January
 8   25, 2021.
 9         IT IS FURTHER ORDERED that the parties shall email a “Joint Notice to Court
10   Reporter” to the Court Reporter at Elva_Cruz-Lauer@azd.uscourts.gov no later than
11   January 25, 2021. The Notice shall contain the following information:
12         A. Hearing Terms and Names:
13                  1. Proper names, including those of witnesses;
14                  2. Acronyms;
15                  3. Geographic locations;
16                  4. Technical (including medical) terms, names or jargon;
17                  5. Case names and citations; and
18                  6. Pronunciation of unusual or difficult words or names;
19         B. Feed and Transcript: Whether either party requests a real-time feed and/or daily
20               transcript of hearing proceedings; and
21         C. Deposition(s): Concordance from key depositions.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   5
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 6 of 12




 1
 2                                ADVISAL BY THE COURT
 3          The Court will not allow the parties to offer an exhibit, a witness, or other
 4   information at the hearing that was not: (1) disclosed in accordance with the provisions of
 5   this Order; (2) disclosed in accordance with the provisions of the Federal Rules of Civil
 6   Procedure; and (3) listed in the Joint Pre-Hearing Statement, unless the offering party can
 7   show good cause as to why such party failed to comply with these requirements.
 8          Dated this 21st day of January, 2021.
 9
10                                                      Honorable Steven P. Logan
                                                        United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 7 of 12




 1
                                   ATTACHMENT A
 2
                     EXHIBIT AND HEARING MATERIAL INSTRUCTIONS
 3                          United States District Judge Steven P. Logan
 4       THE PARTIES ARE RESPONSIBLE FOR THE MARKING AND LISTING
 5   OF EXHIBITS, NOT THE COURTROOM DEPUTY, AND DELIVERY OF
     EXHIBITS AND OTHER TRIAL MATERIALS AS FOLLOWS.
 6
     1.     Delivery
 7
            As set forth in this Court’s Order, hearing exhibits and deposition transcripts shall
 8
     be delivered to the Courtroom Deputy no later than January 25, 2021. The parties shall
 9
     arrange a time with the Courtroom Deputy for the delivery of the hearing materials. The
10
     Courtroom Deputy may be contacted as follows:
11
                            Courtroom Deputy: Lisa Richter
12
                            Phone: (602) 322-7244
13
                            Email: Lisa_Richter@azd.uscourts.gov
14
     2.     Exhibit Lists
15
            Exhibit lists shall be emailed to the Courtroom Deputy no later than January 25,
16
     2021. At the time of delivery of the exhibits, the parties shall provide the Courtroom
17
     Deputy with one (1) original and two (2) copies of the exhibit list(s). The parties shall not
18
     provide the Courtroom Deputy with a copy of the Joint Pre-Hearing Statement in lieu of
19
     the exhibit list.
20
            Exhibits may be listed on the exhibit list attached or in a Microsoft Word® document
21
     that mirrors the same format. Be sure to leave enough space to add additional information,
22
     such as subparts and additional exhibits. Each page shall be completed to the end or
23
     finished with blank blocks. Extra blank pages for the exhibit lists should also be provided.
24
     The exhibit number and description should start the top of each block. Use brief
25
     descriptions.
26
     3.     Witness Lists
27
            Witness lists shall be emailed to the Courtroom Deputy no later than January 25,
28

                                                    7
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 8 of 12




 1   2021. At the time of delivery of the exhibits, the parties shall also provide the Courtroom
 2   Deputy with one (1) original and two (2) copies of the witness list(s). The parties shall not
 3   provide the Courtroom Deputy with a copy of the Joint Pre-Hearing Statement in lieu of
 4   the witness list.
 5          Witnesses may be listed on the witness list attached or in a Microsoft Word®
 6   document that mirrors the same format. Provide the full name of each witness and list
 7   them in alphabetical order. Names should be at the top of the block and extra spaces
 8   provided at the end of the list. Extra blank pages for the witness lists should also be
 9   provided.
10   4.     Numbering of Exhibits
11          The parties shall number the exhibits. Court time will not be used for the marking
12   of exhibits and failure to comply with this directive will result in exhibits being remarked
13   by the parties. The parties shall consult with one another prior to marking exhibits to avoid
14   marking duplicates. If Plaintiff marks a document, Defendant should not mark the same
15   document. The exhibits are considered court exhibits, not Plaintiff or Defendant exhibits.
16   Either side may move the other’s exhibits into evidence.
17          Blocks of numbers are assigned to each side: Plaintiff begins with number 1 through
18   the estimated number of exhibits. Defendant begins with numbers following Plaintiff’s
19   block of numbers (e.g., Plaintiff 1 - 80; Defendant 100 - 150). The blocks of numbers
20   should allow space for additional exhibits marked during trial. Please contact the
21   Courtroom Deputy to arrange number block assignments.
22          The parties should only use numbers when identifying subparts of exhibits (e.g.,
23   subparts of Exh. No. 3: 3-1, 3-2, 3-3). Blocks of numbers may be used to categorize exhibits
24   (e.g., series 1 - 99 are bank records; series 100 - 199 are tax returns; series 200 - 299 are
25   photographs; etc.). Categorizing exhibits should be kept as simple and clear as possible. In
26   bulky documents, BATES stamp numbers may be placed on each page in the bottom right
27   corner and can be continuously numbered for easy reference.
28   5.     Use of Exhibit Cover Sheets and Labels


                                                  8
      Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 9 of 12




 1          The parties shall use the exhibit cover sheet attached to affix to each exhibit. The
 2   parties shall print the exhibit cover sheets on colored paper; Plaintiff cover sheets should
 3   be          , and Defendant cover sheets should be         . The exhibit cover sheet shall be
 4   stapled to the top of the original exhibit, and the exhibit shall be placed in a manila file
 5   folder numbered to correspond with the exhibit number. Prepare extra cover sheets to use
 6   for exhibits marked during trial.
 7          If the paper exhibit is too large to staple, use a 2-hole fastener to fasten the exhibit
 8   together at the top of the page, with an exhibit cover sheet attached to the front of the
 9   exhibit. If the exhibit is a photograph or item smaller than 8” x 10”, staple it to an exhibit
10   cover sheet or place an exhibit label on the reverse side, lower right-hand corner. Large or
11   bulky items may require the use of tie tags with the exhibit label placed on the tag or may
12   be marked in a logical location on the item or on the plastic bag containing the item. Large
13   diagrams, charts, drawings, and other demonstrative or visual evidence should be identified
14   in the lower right-hand corner with an exhibit label. If the item is an enlargement of another
15   marked exhibit, it should be numbered as a subpart of the smaller exhibit. If exhibit labels
16   are required, the parties shall request them from the Courtroom Deputy before January 25,
17   2021. As with exhibit cover sheets, Plaintiff labels should be               , and Defendant
18   labels should be       .
19   6.     Use of Folders and Boxes
20          Place exhibits loosely in manila file folders so that the exhibits may be pulled out
21   of the folder during trial. Do not attach the exhibit to the manila file folder. Label the top
22   of the folder to identify the exhibit number. Provide extra folders to the Courtroom Deputy
23   for exhibits marked during the hearing. Place the exhibit folders in a box in numerical
24   order. Mark the outside of the box to indicate which exhibits are contained within it. Leave
25   room in the box for any extra exhibits that may be submitted during the hearing. Do not
26   place hearing exhibits in binders.
27   7.     Stipulated Exhibits
28          THE PARTIES MAY AGREE TO THE ADMISSION OF EXHIBITS


                                                   9
     Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 10 of 12




 1   BEFORE THE HEARING.                  THE PARTIES SHALL INDICATE WHICH
 2   EXHIBITS THE PARTIES STIPULATE TO BE MARKED AS ADMITTED INTO
 3   EVIDENCE        BY    PLACING        AN    “X”     IN   THE      COLUMN        ENTITLED
 4   “STIPULATED’ NEXT TO THE CORRESPONDING EXHIBIT ON THE
 5   EXHIBIT LIST ATTACHED.
 6   8.     Redacted Exhibits
 7          ANY REDACTIONS TO THE EXHIBITS SHALL BE COMPLETED BY
 8   THE PARTIES PRIOR TO THE HEARING. IF DURING THE COURSE OF
 9   HEARING REDACTIONS ARE NECESSARY, IT IS THE RESPONSIBILITY OF
10   THE PARTIES TO IMMEDIATELY PROVIDE PROPERLY REDACTED
11   VERSIONS TO THE COURTROOM DEPUTY.
12   9.     Impeachment Exhibits
13          Impeachment exhibits shall be delivered to the Courtroom Deputy at the hearing in
14   a sealed envelope. Each envelope should be marked with: (1) the caption of the case; (2)
15   case number; and (3) the party presenting the exhibit. If there is more than one
16   impeachment exhibit, each sealed envelope should be marked with a separate alphabetical
17   letter for easy retrieval (e.g., A, B, C) and the Courtroom Deputy will assign it the next
18   available hearing exhibit number if used at the hearing. The offering party shall be prepared
19   to provide the Courtroom Deputy with a brief identifying description of the exhibit when
20   offered at the hearing.
21          The parties are cautioned that if an exhibit has value in addition to impeachment, it
22   is not an impeachment exhibit and must be marked, listed, and delivered in the manner
23   prescribed for non-impeachment exhibits.
24   10.    Depositions
25          The party offering a deposition or a portion of a deposition shall provide a certified
26   copy of the transcript in accordance with the federal rules. Portions of depositions to be
27   used at trial shall be delivered to the Courtroom Deputy no later than January 25, 2021.
28   Depositions are not to be marked as exhibits. Depositions shall be placed in alphabetical


                                                  10
     Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 11 of 12




 1   order at the time they are delivered to the Courtroom Deputy.
 2   11.    Sensitive Exhibits
 3          At the hearing, the Courtroom Deputy will not take custody of any sensitive
 4   exhibits. During lengthy breaks and at close of the day, these exhibits are returned to the
 5   parties until court resumes.
 6   12.    Return of Exhibits
 7          All exhibits are returned to the respective parties for custody at the conclusion of
 8   hearing pending all appeals unless otherwise ordered by the Court. If a Notice of Return of
 9   Exhibits is issued and the exhibits are not retrieved within thirty (30) days, the exhibits
10   may be subject to destruction or otherwise disposed of.
11   13.    Courtroom Technology
12          The parties are encouraged to use the document camera or any other audio and video
13   equipment available in the courtroom for presentation of evidence during trial. Should the
14   parties have questions or wish to test courtroom equipment, they may contact the A/V
15   Specialist at (602) 322-7131, but must do so no later than January 25, 2021. Information
16   regarding the use of courtroom technology can be found on the District Court’s website
17   under “Electronic/Video Courtroom Equipment Information – Phoenix,” located at
18   http://www.azd.uscourts.gov/judges/judges-orders.
19   14.    Courtesy Copies for Judge
20          Exhibits: A courtesy copy of hearing exhibits should be provided to the Judge at
21   the time of the delivery of the hearing exhibits. Exhibits should be placed in 3-ring binders
22   with numbered tabs to correspond with the exhibit numbers. The Judge’s copies should not
23   have original exhibit covers sheets on them. The parties should also provide the Judge with
24   a CD-ROM disc or USB flashdrive containing an electronic copy of paper exhibits offered.
25          Impeachment Exhibits: A courtesy copy of impeachment exhibits for the Judge
26   should also be provided to the Courtroom Deputy. The courtesy copy of an impeachment
27   exhibit should be provided in a sealed envelope and marked “courtesy copy” along with an
28   alphabetical letter for easy retrieval (e.g., A, B, C).


                                                    11
     Case 2:21-cv-00050-SPL Document 17 Filed 01/21/21 Page 12 of 12




 1          Depositions: The Judge should be provided with a courtesy copy of any deposition
 2   to be used at trial. The offering party shall highlight, in color, the portions of the deposition
 3   to be offered. If multiple parties are offering the same deposition, only one (1) copy of such
 4   deposition shall be provided. Plaintiff shall highlight in            the portions it wishes to
 5   offer, and Defendant shall highlight in         the portions it wishes to offer.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    12
